DETAILED ACTION

Status of Claims
Claims 1, 7, 11, and 16 have been amended in the response received 9/14/2021.
Accordingly, claims 1-18 are pending.
Claims 1-18 are rejected. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the method, as claimed in claim 7, is directed to a process. Furthermore, the non-transitory computer-readable medium or media, as claimed in claim 11, is directed to an apparatus. Lastly, the system, as claimed in claim 16, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of facilitating a purchase. Specifically, representative claim 1 recites the abstract idea of: 
A method enabling a loyalty program to be operable to engage in real time data communications with one of more account issuers respectively issuing accounts to account holders and one or more merchant acquirers respectively issuing accounts to merchants, 

the method further enabling the loyalty program to be linked to the one or more account issuers, and thereby their account holders, by operation of a loyalty system, 
the loyalty system being operable to enable the creation, implementation and management of one or more loyalty programs that provide benefits to members of the loyalty programs in connection with transactions between the account holders and one or more merchants associated with the loyalty system, 
wherein there are registered on the loyalty system one or more account issuers of an account issuer system, 
wherein there are registered on the loyalty system one or more merchant acquirers of a merchant acquirer system associated with the one or more account issuers, 
wherein there are registered a plurality of the account holders as members of the loyalty program, 
wherein the operator of the loyalty system, the one or more account issuers, and the merchants establish rules for accrual and processing of benefits from the merchants to account holders associated with the one or more account issuers in connection with transactions between the account holders and the merchants with the loyalty system, and 
wherein the method comprises a plurality of steps, comprising a plurality of steps each being performed, wherein the steps include: 
serving for delivery corresponding to a customer who is an account holder, for each of a plurality of received search terms, a shopping cart and a display of a merchant store, wherein the serving is performed such that the merchant store served logically corresponds to a merchant that is limited to one of a plurality of different merchants respectively and logically corresponding to other said merchant stores that are logically associated with an umbrella store; 
retrieving, from the umbrella store, information pertaining to: 
the customer; 
contents of the shopping cart that includes a plurality of different items each sold by a different said merchant stores; and 
payment information pertaining to a payment received by only one said merchant store for an entirety of the contents of the shopping cart from the customer; 
preparing, using the retrieved customer information, an invoice for the entirety of the contents of the shopping cart, wherein the preparing is performed such that the invoice attributes a partial payment, derived from the payment information, to each of a plurality of merchants respectively corresponding each said item in the shopping cart such that a sum of the partial payments equals to the payment received by the one said merchant store for the entirety of the contents of the shopping cart; 
receiving, for each said partial payment, acknowledgement of: 
an authorization request for a transaction between the account holder and the corresponding said merchant; and 
an authorization response to the authorization request sent from the account issuer corresponding to the account holder to the merchant acquirer corresponding to the corresponding said merchant; and 
for each said partial payment for which the authorization response has been authorized by the account issuer corresponding to the account holder, deriving, using a business rule, a donation to be made to an affinity entity by each of the plurality of merchants respectively corresponding each said item in the shopping cart.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of facilitating a purchase, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because allowing a user to search for merchants and purchase items wherein the transaction is authorized is a commercial or legal interaction because it is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as an internet server hardware system, hardware executing software, a web browser, an e-commerce customer, a virtual shopping cart, webpages, e-commerce websites, domain names, network communication, and domain site. Alice, representative claim 1 merely recites a commonplace business method (i.e., searching for and purchasing items) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
Additionally, with respect to the virtual shopping cart and e-commerce customer, such limitations merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of facilitating a purchase occurs within an electronic 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of facilitating a purchase and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. Furthermore, the limitation of a virtual shopping cart and address merely amounts to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-5 do not aid in the eligibility of independent claim 1. For example, claims 2-4 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claim 5 includes additional elements of the web-enabled device is a web-enabled mobile device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea. 
Thus, dependent claims 2-5 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, non-transitory computer-readable medium or media, and system, claims 7-9, 11-15, and 16-18 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1-5. As such, claims 7-9, 11-15, and 16-18 are rejected for at least similar rationale as discussed above.


Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 14-15 of the Remarks Applicant argues that the claimed invention “improves the capabilities associated with transaction processing by extending and enhancing existing transaction processing capabilities and therefore is not abstract in accordance with Enfish, Bascom…MCRO, and NVIDIA,” and “the present claims improve the technological processes associated with data generated from the processing of transactions conducted by purchasers with merchants.” The Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0003]-[0004] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as incentivizing a shopper to make a purchase from a merchant. Although the claims include computer technology such as an Internet server hardware system and webpages, such elements are merely peripherally incorporated in order to implement the abstract idea. For example, the additional elements such as server system, webpages, and domain names merely act to generally link the abstract idea to a technological environment since they merely define that the abstract idea is occurring in a networked environment. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of facilitating a purchase. The claimed process is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server system and/or computer components that operate the 
On page 15 of the Remarks Applicant argues that “in light of the case of BASCOM, this particular arrangement provides an improvement and transforms the abstract idea (i.e., a method for processing data for purchase transactions) into a patent eligible application of the abstract idea such that the claims amount to significantly more than just the abstract idea itself.” The Examiner respectfully disagrees. In BASCOM, the court found that, although individually the additional elements were a generic computer, network, and Internet components that did not amount to significantly more, the non-conventional and non-generic arrangement of the various computer components for filtering internet content did amount to significantly more. BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). However, in making such a determination, the court noted that “the claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet or to perform it on a set of generic computer components.” Id. Furthermore, the court noted that the “patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content.” Id. 
In contrast, Applicant's claims do not describe how the particular arrangement of elements is a technical improvement and the claims, in fact, only merely recite the abstract idea of purchasing an item along with the requirement to perform it on a set of generic computer components in a networked environment. For example, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While an BASCOM in inapposite.
On pages 15-16 of the Remarks Applicant argues that “claims 1-18 are not drawn to a computer program per se but rather directed to an Internet server hardware system.” The Examiner agrees and has not advanced the position that the claims recite a computer program per se. Rather, on page 3 of the office action mailed on 3/25/2021 states that the claims recite subject matter that falls into statutory categories. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. As such, the rejections have been withdrawn. 



	
	
	
	
	

	
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Complete Guide to Cause Marketing (NPL) – the NPL describes employing “cause marketing” which is the concept of selling an item and championing a cause with the sales of the item. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625